

113 HR 3406 IH: If You Like Your Health Plan, You Can Keep it Act
U.S. House of Representatives
2013-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3406IN THE HOUSE OF REPRESENTATIVESOctober 30, 2013Mr. DeSantis (for himself, Mr. Jordan, Mr. Yoho, Mr. Barr, Mr. LaMalfa, Mr. Broun of Georgia, Mr. Rice of South Carolina, Mr. Smith of Missouri, Mr. Salmon, Mr. Huizenga of Michigan, Mr. McKinley, Mrs. Bachmann, Mr. Wittman, Mr. King of Iowa, Mr. Posey, Mr. Price of Georgia, Mr. Harris, Mr. Cole, Mr. Massie, Mr. Labrador, Mr. Scalise, Mr. Bridenstine, Mr. Rothfus, Mr. Cotton, Mr. Bentivolio, Mr. Amash, Mr. Mica, Mr. Meadows, Mr. Gowdy, Mr. Chaffetz, Mr. Stutzman, Mr. Bishop of Utah, Mr. Franks of Arizona, and Mr. Rokita) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Patient Protection and Affordable Care Act to ensure that individuals can keep their health insurance coverage.1.Short titleThis Act may be cited as the If You Like Your Health Plan, You Can Keep it Act.2.Amendment to the Patient Protection and Affordable Care Act(a)In generalPart 2 of subtitle C of title I of the Patient Protection and Affordable Care Act (42 U.S.C. 18011 et seq.) is amended by striking section 1251 and inserting the following:1251.Freedom to maintain existing coverage(a)No changes to existing coverage(1)In generalNothing in this Act (or an amendment made by this Act) shall be construed to require that an individual terminate coverage under a group health plan or health insurance coverage in which such individual was enrolled during any part of the period beginning on the date of enactment of this Act and ending on December 31, 2013.(2)Continuation of coverageWith respect to a group health plan or health insurance coverage in which an individual was enrolled during any part of the period beginning on the date of enactment of this Act and ending on December 31, 2013, this subtitle and subtitle A (and the amendments made by such subtitles) shall not apply to such plan or coverage, regardless of whether the individual renews such coverage.(b)Allowance for family members To join current coverageWith respect to a group health plan or health insurance coverage in which an individual was enrolled during any part of the period beginning on the date of enactment of this Act and ending on December 31, 2013, and which is renewed, family members of such individual shall be permitted to enroll in such plan or coverage if such enrollment is permitted under the terms of the plan in effect as of such date of enrollment.(c)Allowance for new employees To join current planA group health plan that provides coverage during any part of the period beginning on the date of enactment of this Act and ending on December 31, 2013, may provide for the enrolling of new employees (and their families) in such plan, and this subtitle and subtitle A (and the amendments made by such subtitles) shall not apply with respect to such plan and such new employees (and their families).(d)Effect on collective bargaining agreementsIn the case of health insurance coverage maintained pursuant to one or more collective bargaining agreements between employee representatives and one or more employers that was ratified before December 31, 2013, the provisions of this subtitle and subtitle A (and the amendments made by such subtitles) shall not apply until the date on which the last of the collective bargaining agreements relating to the coverage terminates. Any coverage amendment made pursuant to a collective bargaining agreement relating to the coverage which amends the coverage solely to conform to any requirement added by this subtitle or subtitle A (or amendments) shall not be treated as a termination of such collective bargaining agreement.(e)DefinitionIn this title, the term grandfathered health plan means any group health plan or health insurance coverage to which this section applies..(b)Effective dateThe amendment made by subsection (a) shall take effect as if included in the Patient Protection and Affordable Care Act (Public Law 111–148).